                          Case 7:20-cr-00170-KMK Document 59 Filed 09/30/20 Page 1 of 6
AO 245B (Rev. 10/15) Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                       Southern District of New York
                                                     )
              UNITED STATES OF AMERICA               )      JUDGMENT IN A CRIMINAL CASE
                          v.                         )
                                                     )
                     Marc Figueroa                   )      Case Number:         20 CR 00170 (KMK)
                                                     )      USM Number:          87161-054
                                                     )
                                                     )      Barry A. Weinstein, Esq.
                                                     )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         1
                                    - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
21 USC 846                        Narcotics Conspiracy                                                      9/ 13/2019
21 USC 84l(b)(l)(A)




       The defendant is sentenced as provided in pages 2 through          _ _6:.,___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count( s)      any open or pending                     D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 3 0 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                         Date   I     1
                          Case 7:20-cr-00170-KMK Document 59 Filed 09/30/20 Page 2 of 6
AO 245B (Rev. 10/15) Judgment in Criminal Case
-    -   -    -    - Sheet 2 - Imprisonment -    -

                                                                                                      Judgment -   Page - ~2-   of    6
DEFENDANT:                     Marc Figueroa
CASE NUMBER:                   20 CR 001 70 (KMK)

                                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:


 3 6 months for Count 1. The Defendant has been advised of his right to appeal.



     X The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the Defendant be designated nearest to the New York area.




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
          D at       - - - - - - -- - -
                                                     D a.m.     D p.m.        on

          D as notified by the United States Marshal.

     X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          X before 2 p.m. on           October 16, 2020

          X as notified by the United States Marshal.
          X as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                           to

 a                                                    , with a certified copy of this judgment.
     ----------------

                                                                                                     UNITED STATES MARSHAL



                                                                            By     - - -- -----,-,=-=-=-===-==-=:::::-:--:-c--==-;-:-;---
                                                                                             DEPUTY UNITED STATES MARSHAL
                                                                                                                                          ---
                           Case 7:20-cr-00170-KMK Document 59 Filed 09/30/20 Page 3 of 6
AO 245B (Rev. 10/15) Judgment in a Criminal Case
              - -      Sheet 3- Supervised Release- ~ - - -

                                                                                                            Judgment-Page       3   of         6
DEFENDANT:                     Marc Figueroa
CASE NUMBER:                   20 CR 00170 (KMK)
                                                         SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of :
2 years

        The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment ana at least two periodic drug tests
thereafter, as determined by the court.

X        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)
X        The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
X        The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901 , et seq.)
•        as direc_ted by the probation offi~er, the l3urea~ o_f Prisons, or any state sex offender registration agency in which he or she resides,
         works, 1s a student, or was convicted of a quahfymg offense. (Check, if applicable.)

•        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                        STANDARD CONDITIONS OF SUPERVISION
    1)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
    2)    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)    the defendant shall support his or her dependents and meet other family responsibilities;
    5)    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
    6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
          felony, unless granted permission to do so l>y the probation officer;
 10)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer the defendant shall notify third parties of risks that may be occasioned by ~e defendant's criminal
          record or ;:,ersona1 history or characteristics and shall permit the probation officer to make such notifications and to confirm the
          defendant s compliance with such notification requirement.
                         Case
AO 245B (Rev. 10/15) Judgment      7:20-cr-00170-KMK
                              in a Criminal Case       Document 59 Filed 09/30/20 Page 4 of 6
        Sheet 3C - Supervised Release
                                                                              -   Judgment-Page -   - 4- -   of   6-
DEFENDANT:             Marc Figueroa
CASE NUMBER:           20 CR 001 70 (KMK)

                                  SPECIAL CONDITIONS OF SUPERVISION

It is recommended that the Defendant is to be supervised by the district of residence.
You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic
communication, data storage devices, cloud storage or media, and effects to a search by and United States
Probation Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted
when there is reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by
the person being supervised. Failure to submit to a search may be grounds for revocation of release. You
shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any
search shall be conducted at a reasonable time and in a reasonable manner.
                            Case 7:20-cr-00170-KMK Document 59 Filed 09/30/20 Page 5 of 6
AO 245B (Rev. 10/ 15) Judgment in a Criminal Case
         Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page ---=-
                                                                                                                                5_ _   of   .:c.
                                                                                                                                            6 _ _ _ __


 DEFENDANT:                          Marc Figueroa
 CASE NUMBER:                        20 CR 00170 (KMK)
                                                    CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                                                                                Restitution
 TOTALS              $   100.00                                         $                                      $



 0    The determination ofrestitution is deferred until
                                                                  ----
                                                                         . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately _proportioned _pa~ent, unless specified otherwise in
      the priority or!fer or perc~ntage payment column below. However, pursuant to 18 lJ.S .C. § 3664(.1), all nonfederal victims must be paid
      before the Umted States 1s paid.

 Name of Payee                                      Total Loss*                    Restitution Ordered                      Priority or Percentage




  TOTALS                                $                                       $ _ _ _ _ _ _ _ __



  O     Restitution amount ordered pursuant to plea agreement $

  •     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C. § 3612(±). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

  O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D    the interest requirement is waived for the           D fine   D restitution.

         D    the interest requirement for the          D   fine    D   restitution is modified as follows :


  * Findings for the total amount oflosses are reguired under Chapters 109A, 110, 110A, and 113A ofTitle 18 for offenses committed on or after
  Septeml:ier 13 , 1994, but before April 23 , 1996.
                           Case
AO 245B (Rev. 10/ 15) Judgment       7:20-cr-00170-KMK
                               in a Criminal Case               Document 59 Filed 09/30/20 Page 6 of 6
        Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page - ~6-      of         6
DEFENDANT:                 Marc Figueroa
CASE NUMBER:               20 CR 00170 (KMK)

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     X Lump sum payment of$            - - - - - - due immediately, balance due
                                      -100.00

           D    not later than
                                 - - - - - - - - - - , or
           •    in accordance         •    C,    •    D,    •     E, or     D F below; or
 B    D Payment to begin immediately (may be combined with                DC,        D D, or      D F below); or
 C    D Payment in equal _ _ _ _ _ _                (e.g., weekly, monthly, quarterly) installments of $  _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence        _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D    D Payment in equal _ _ _ _ _ _                (e.g., weekly, monthly, quarterly) installments of $  _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence        ~ - - - (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E    D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F    D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this jud~ent imposes imprisonment, payment of criminal monet~ penalties is due during
 imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financial
 Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 O     The defendant shall pay the following court cost(s):

  O    The defendant shall forfeit the defendant's interest in the following property to the United States:


 Payrpents shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restjtution interest, (4) fine principal,
  (~J rw. int.r.~ti (9) ~~mm\Ulitr rw~ti~Uon, (7) pwmmiwB, wul (5) ~0Brn1in~ludinb u•Bt of proBouutmn 1llld uourt mm.
